Matter of Herbin v Sonberg (2014 NY Slip Op 07439)





Matter of Herbin v Sonberg


2014 NY Slip Op 07439


Decided on October 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2014

Mazzarelli, J.P., Acosta, Saxe, Richter, Clark, JJ.


13369 2500N/13 -4271

[*1] In re Reginald Herbin, also known as Reign Al Dey, Petitioner,
vHon. Michael R. Sonberg, etc., sued herein as Micheal R. Sonberg, etc., Respondent.


Reginald Herbin, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2014
CLERK